DETAILED ACTION
This Office Action is in response to Amendment filed January 28, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

s 1, 3, 6, 10-13, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
(1) Regarding claim 1, it is not clear what the limitation “the annealing pressure decreases as the annealing temperature decreases” recited on line 13 suggests, because (a) it appears that Applicants claim that the decreases in the annealing pressure and the annealing temperature occur in the claimed fabrication method of a single semiconductor device, and (b) however, on the other hand, the cited limitation may also be directed to a plurality of fabrication methods of a plurality of semiconductor devices, where the annealing pressure and annealing temperature are different for forming the plurality of semiconductor devices, and then “the annealing pressure decreases as the annealing temperature decreases” among the plurality of fabrication methods; for example, one semiconductor device is formed at the annealing pressure of 5 torr and at the annealing temperature of 800 degrees Celsius, while another semiconductor device is formed at the annealing pressure of 50 torr and at the annealing temperature of 1000 degrees Celsius.
(2) Further regarding claim 1, it is not clear whether the limitation “source/drain layers” recited on line 18 refer to (i) the source layer and the drain layer, (ii) the source layers or the drain layers, or (iii) the source layers and the drain layers.
Claims 3, 6, 10-13, 21 and 22 depend on claim 1, and therefore, claims 3, 6, 10-13, 21 and 22 are also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 11-13, 21 and 22, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2015/0021696)
Regarding claim 1, Sung et al. disclose a fabrication method of a semiconductor device (Fig. 10), comprising providing a base substrate (20) having a gate structure (22 in Fig. 1) ([0010]) formed thereon, forming initial trenches (36 in Fig. 4) ([0013]-[0014]) in the base substrate on sides of each gate structure, wherein each initial trench has a bottom corner between a bottom surface and each sidewall of the each initial trench; forming a trench (36 in Fig. 5 before formation of epitaxial layer 38) by performing an annealing treatment ([0015]) on the bottom corner of the each initial trench, because Sung et al. disclose a high-temperature baking process during which the claimed trench will be inherently formed from the initial trench, wherein each trench inherently has a smoothed bottom corner between a bottom surface and a sidewall of the each trench, because (a) Sung et al. disclose the annealing treatment that Applicants originally disclosed for forming the smoothed bottom corner, and (b) if Sung et al. do not disclose the claimed smoothed bottom corner, then claim 1 would be indefinite for not claiming an essential or critical element or process for forming the claimed smoothed bottom corner; forming a seed layer (38) ([0016]) on inner walls of each trench; and forming source/drain layers (42) on surfaces of the seed layers (38) in the trenches, wherein the seed layers and the source/drain layers are doped with conductive ions (boron ions) ([0017] and [0019]).
Sung et al. differ from the claimed invention by not showing that parameters in the annealing treatment include: a gas including N2, H2 or a combination thereof; an annealing temperature of approximately 800 degrees Celsius to 1000 degrees Celsius; an annealing pressure of approximately 5 torr to 50 torr; and the annealing pressure decreases as the annealing temperature decreases, and a concentration of the conductive ions in the seed layers is 1% to 5% of a concentration of the conductive ions in source/drain layers.
Sung et al. further disclose in paragraph [0017] that “In some embodiments, the impurity concentration of p-type impurities such as boron in epitaxy layers 38 is lower than about 1E19/cm3, and may be between about 1E18/cm3 and about 1E20/cm3”, and in paragraph [0019] that “For example, p-type impurity concentration C42 is between about 1E20/cm3 and about 8E20/cm3.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a concentration of the conductive ions in the seed layers can be 1% to 5% of a concentration of the conductive ions in source/drain layers, because (a) the ratio of the concentrations of the p-type dopants of boron disclosed by Sung et al. is between (about 1E18/cm3)/(about 8E20/cm3) and (about 1E20/cm3)/(about 1E20/cm3), which is between about 0.125% and about 100%, (b) when the p-type impurities of boron disclosed by Sung et al. are doped at or approximately the lower limit of the concentrations disclosed by Sung et al., the ratio of the concentrations of the conductive ions would be (about 1E18/cm3)/(about 1E20/cm3), which is about 1%, (c) therefore, the concentration of the conductive ions in the seed layers 38 can be 1% to 5% of the concentration of the conductive ions in source/drain layers 42 in Sung et al. since (i) the ratio of the concentrations of the p-type dopants disclosed by Sung et al. overlaps with the claimed range, and (ii) especially, when the concentrations of the conductive ions disclosed by Sung et al. are at or near the disclosed respective lower limits, the concentration of the conductive ions in the seed layers 38 would be about 1% of the concentration of the conductive ions in source/drain layers 42, which also overlaps with the claimed range, (d) the concentrations of the conductive ions in the seed layers and the source/drain layers should be controlled, selected and optimized to achieve desired electrical characteristics such as low resistance source/drain layers and an electric field profile in the channel region of the semiconductor device since the seed layers would be able to function as lightly doped source and drain regions, and (e) the claim is prima facie obvious without showing that the claimed range of the ratio of the concentrations of the conductive ions achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art).  See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Further regarding claim 1, Sung et al. further disclose that “In alternative embodiments, the baking step is skipped, that “The high-temperature baking may be performed with or without the presence of HCl gas”, that “The baking temperature may be between about 700oC and about 900oC”, and that “The pressure of baking may be between about 10 torr and about 200 torr” in paragraph [0015].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that parameters in the annealing treatment can include: a gas including N2, H2 or a combination thereof; an annealing temperature of approximately 800 degrees Celsius to 1000 degrees Celsius; and an annealing pressure of approximately 5 torr to 50 torr, because (a) H2 gas has been commonly employed together with a HCl gas in cleaning semiconductor surfaces in semiconductor industry, and (b) the annealing temperature and annealing pressure disclosed by Sung et al. each overlaps with the claimed ranges.
In this case, the limitation “the annealing pressure decreases as the annealing temperature decreases” is not considered, because this limitation is indefinite as discussed above under 35 USC 112(b) rejections.
Regarding claim 3, Sung et al. differ from the claimed invention by not showing that the annealing treatment includes a spike annealing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the annealing treatment can include a spike annealing, because (a) Applicants do not specifically claim what the spike annealing refers to, and what the condition of the spiking annealing is such as a ramp-up rate and/or a ramp-down rate of the annealing temperature, and (b) therefore, the high-temperature baking process disclosed by Sung et al. can be carried out abruptly to reduce a thermal budget and also a potential contamination of the base substrate during the high-temperature baking process.
Regarding claim 6, Sung et al. differ from the claimed invention by not showing that when the semiconductor device is an N-type device, the seed layers are made of silicon or silicon carbide with the conductive ions, the source/drain layers are made of silicon or silicon carbide, and the conductive ions are N-type conductive ions.
Sung et al. further disclose in paragraph [0007] that “To enhance the performance of MOS devices, stress may be introduced in the channel region of a MOS device to improve carrier mobility”, and that “Generally, it is desirable to induce a tensile stress in the channel region of an n-type MOS ("NMOS") device in a source-to-drain direction, and to induce a compressive stress in the channel region of a p-type MOS ("PMOS") device in a source-to-drain direction.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when a semiconductor device is an N-type device, the seed layers can be made of silicon or silicon carbide with the conductive ions, the source/drain layers can be made of silicon or silicon carbide, and the conductive ions can be N-type conductive ions, because (a) Sung et al. disclose a PMOS, and therefore, Sung et al. disclose SiGe seed layers 38 ([0016]) and SiGe source/drain layers 42 ([0018]) together with the p-type impurities of boron, (b) therefore, when one of ordinary skill in the art forms an NMOS briefly mentioned by Sung et al. based on the teachings of Sung et al., he or she would form the NMOS by utilizing SiC, which would impart tensile stress to the channel region of the semiconductor device, which is disclosed by Sung et al., and N-type dopants, which would provide electrons as charge carriers for the NMOS, and (c) it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use, In re Leshin, 125 USPQ 416.
Regarding claims 11, 13 and 21, Sung et al. further disclose for the fabrication method according to claim1 that a thickness of the seed layer (38) on the bottom surface of a corresponding trench is larger than a thickness of the seed layer on the sidewall of the corresponding trench, because the topmost portion of the seed layer 38 has a triangular shape (claim 11), the source/drain layers (42) are formed by an epitaxial growth process (claim 13), and the seed layer (38) completely covers all inner walls of each trench (claim 21).
Regarding claim 12, Sung et al. differ from the claimed invention by not showing that the thickness of the seed layer on the bottom surface of the trench is approximately 10 nm to 16 nm, and the thickness of the seed layer at the sidewall of the trench is approximately 6 nm to 8 nm.
Sung et al. further disclose in paragraph [0016] that “The resulting thickness T1 of SiGe layers 38 may be between about 100 Å and about 400 Å, for example.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the thickness of the seed layer on the bottom surface of the trench can be approximately 10 nm to 16 nm, and the thickness of the seed layer at the sidewall of the trench can be approximately 6 nm to 8 nm, because (a) Applicants do not specifically claim how close to 10 nm would be “approximately 10 nm”, (b) the thickness T1 disclosed by Sung et al. overlaps with the claimed range, and (c) the thickness of the seed layer at the sidewall of the trench can thus be approximately 6 nm to 8 nm since this thickness varies as the top portions of the seed layer 38 have a triangular shape with varying thicknesses, and at some point in the top portions of the seed layer 38, the seed layer would have the claimed thickness.
Regarding claim 22, Sung et al. further disclose for the fabrication method according to claim 1 that the initial trenches (36 in Fig. 4) are formed by an anisotropic dry etching process ([0013]), because (a) Applicants do not specifically claim that the initial trenches are formed only by the anisotropic dry etching process, and (b) at least the top portion of the initial trenches 36 shown in Fig 4 is formed by an anisotropic dry etching process.
Sung et al. differ from the claimed invention by not showing that a depth of the initial trenches is approximately 50 nm to 60 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a depth of the initial trenches can be approximately 50 nm to 60 nm, because (a) Applicants do not specifically claim how close to 50 nm would be “approximately 50 nm”, and (b) the depth of the initial trenches would correspond to a height of a channel region of the semiconductor device, which thus should be controlled, selected and optimized to obtain desired electrical characteristics of the semiconductor device including a current density and a threshold voltage.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the rejections being used in the current rejection, because the limitation “the annealing pressure decreases as the annealing temperature decreases” that Applicants argue in the REMARKS filed January 28, 2022 is indefinite as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ko et al. (US 8,659,089)
Gyun et al. (US 7,217,632)
Kuhn et al. (US 6,368,931)

Applicants' amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        March 3, 2022
/JAY C KIM/Primary Examiner, Art Unit 2815